UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


GAIL F. BROWN,                                 §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §    CIVIL ACTION NO. 1:18-CV-76
                                               §
COMMISSIONER OF SOCIAL                         §
SECURITY ADMINISTRATION,                       §
                                               §
              Defendant.                       §

     ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

       The court referred this case to the Honorable Keith Giblin, United States Magistrate

Judge, for consideration. The magistrate judge submitted a report and recommendation (Doc.

No. 24) recommending the court affirm the Commissioner’s decision. No objections have been

filed. Accordingly, the court ADOPTS the recommendation of the magistrate judge.


        SIGNED at Beaumont, Texas, this 9th day of September, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
